Name: 81/362/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, of 28 April 1981 regarding the opening of tariff negotiations under Article XXIV (6) of GATT
 Type: Decision
 Subject Matter: industrial structures and policy;  international trade;  tariff policy
 Date Published: 1981-05-23

 Avis juridique important|41981D036281/362/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, of 28 April 1981 regarding the opening of tariff negotiations under Article XXIV (6) of GATT Official Journal L 137 , 23/05/1981 P. 0038 - 0038 Finnish special edition: Chapter 11 Volume 10 P. 0004 Spanish special edition: Chapter 11 Volume 14 P. 0203 Swedish special edition: Chapter 11 Volume 10 P. 0004 Portuguese special edition Chapter 11 Volume 14 P. 0203 ++++DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY , MEETING WITHIN THE COUNCIL OF 28 APRIL 1981 REGARDING THE OPENING OF TARIFF NEGOTIATIONS UNDER ARTICLE XXIV ( 6 ) OF GATT ( 81/362/ECSC ) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY , MEETING WITHIN THE COUNCIL , HAVING TAKEN NOTE OF THE COMMUNICATION OF THE COMMISSION , WHEREAS , FOLLOWING THE ENLARGEMENT OF THE COMMUNITIES , ACCORDING TO THE PROVISIONS OF ARTICLE XXIV ( 6 ) OF THE GENERAL AGREEMENT ON TARIFFS AND TRADE THE TARIFF CONCESSIONS OF THE HELLENIC REPUBLIC HAVE TO BE RENEGOTIATED , HAVE DECIDED AS FOLLOWS : 1 . THE COMMISSION IS REQUESTED TO ENTER INTO NEGOTIATIONS UNDER ARTICLE XXIV ( 6 ) OF THE GENERAL AGREEMENT ON TARIFFS AND TRADE IN RESPECT OF PRODUCTS COVERED BY THE EUROPEAN COAL AND STEEL COMMUNITY . 2 . THE COMMISSION WILL CONDUCT THESE NEGOTIATIONS WITH THE ASSISTANCE OF REPRESENTATIVES OF THE MEMBER STATES . DONE AT LUXEMBOURG , 28 APRIL 1981 . THE PRESIDENT J . DE KONING